  USDC IN/ND case 1:16-cv-00357-HAB document 179 filed 12/11/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

LERITHEA ROLAN, et al.,                            )
                                                   )
               Plaintiffs,                         )
                                                   )
       v.                                          )    Case No.: 1:16-cv-00357-HAB-SLC
                                                   )
ATLANTIC RICHFIELD COMPANY, et al.,                )
                                                   )
               Defendants.                         )
                                                   )

                                  NOTICE OF SETTLEMENT

       Plaintiffs Lerithea Rolan and LaMottca Brooks and defendants E. I. du Pont de Nemours

and Company and The Chemours Company (collectively, the “Parties”), pursuant to N.D. Ind.

L.R. 16-1(g), notify the Court that the Parties have reached a settlement to resolve all claims in

this matter.

       The Parties are in the process of executing the settlement agreement. No later than five

days after the settlement agreement is fully executed, plaintiffs will file a stipulation of dismissal

signed by the Parties.

       In light of the settlement, the Parties respectfully request that the Court vacate the

Telephonic Status Conference set for December 16, 2020 at 3:00 pm (Indiana Eastern Time).

Dated: December 11, 2020                       Respectfully submitted,



 /s/ Kathleen Taylor Sooy                        /s/ Sharon A. Harris
Kathleen Taylor Sooy                            Sharon A. Harris
(admitted pro hac vice)                         Thomas A. Zimmerman, Jr.
Tracy A. Roman                                  ZIMMERMAN LAW OFFICES, P.C.
(admitted pro hac vice)                         77 W. Washington Street, Suite 1220
CROWELL & MORING LLP                            Chicago, Illinois 60602
1001 Pennsylvania Avenue, N.W.                  (312) 440-0020
  USDC IN/ND case 1:16-cv-00357-HAB document 179 filed 12/11/20 page 2 of 2


Washington, DC 20004                        (312) 440-4180 (fax)
(202) 624-2500                              sharon@attorneyzim.com
(202) 628-5116 (fax)                        tom@attorneyzim.com
ksooy@crowell.com
troman@crowell.com                          James D. Brusslan
                                            Jason B. Hirsh
Honor R. Costello                           LEVENFELD PEARLSTEIN, LLC
(admitted pro hac vice)                     2 N. LaSalle Street, Suite 1300
CROWELL & MORING LLP                        Chicago, Illinois 60602
590 Madison Avenue                          (312) 476-7570
New York, NY 10022                          (312) 346-8434 (fax)
(212) 223-4000                              jbrusslan@lplegal.com
(212) 223-4134 (fax)                        jhirsh@lplegal.com
hcostello@crowell.com
                                            Counsel for Plaintiffs
Dina M. Cox, Atty. No. 18590-49
LEWIS WAGNER, LLP
501 Indiana Avenue, Suite 200
Indianapolis, IN 46202
(317) 237-0500
(317) 630-2790 (fax)
dcox@lewiswagner.com

Attorneys for Defendants E. I. du Pont de
Nemours and Company and The Chemours
Company




                                                 2
